Citation Nr: 1735153	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  10-09 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES


1.  Entitlement to a higher initial evaluation for degenerative arthrosis of the left knee, currently assigned a 10 percent evaluation.

2...Entitlement to a higher initial evaluation for medial instability with knee joint osteoarthritis of the left knee, currently assigned a 10 percent evaluation.

3.  Entitlement to an effective date earlier than March 1, 2016, for the grant of service connection and assignment of a 10 percent evaluation for medial instability with knee joint osteoarthritis of the left knee


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus,  Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1980 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of September 2009, which granted service connection for degenerative arthrosis of the left knee, evaluated as 10 percent disabling effective April 20, 2009.  The Veteran appeals the 10 percent rating assigned in that decision.  In June 2012, the appellant appeared at a videoconference hearing held before the undersigned.  

This appeal also comes before the Board on appeal from a May 2016 rating decision which granted service connection for medial instability with knee joint osteoarthritis of the left knee, evaluated as 10 percent disabling effective March 1, 2016.  The Veteran has appealed both the effective date and evaluation assigned to this disability.

The evidence indicates that the Veteran is employed and he has not specifically claimed that he cannot work due to this service-connected left knee disability; therefore, the Board finds that an implied claim for a total disability rating based on individual unemployability (TDIU) has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.


REMAND 

In his VA Form 9, Appeal to Board of Veterans' Appeals, dated in August 2016, the Veteran, through his attorney, has requested a Board hearing by live video conference.  A hearing has not been scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing before the Board at the Veteran's local R.O.  Provide the Veteran and his attorney with appropriate notice of the hearing date, time and location and associate a copy of that notice with the claims file. 

2.  After the hearing is conducted, return the case to the Board for further review.  The case should also be returned to the Board in the event the Veteran withdraws his request for a hearing or fails to report for a hearing. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA C. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

